 

 

UNITED STATES DISTRICT COURT sce AUB Hy. j :

 

SOUTHERN DISTRICT OF NEW YORK = ti
Srnec ff
ANGEL MOGOLLAN and ALBA MARIA MEJIA, ;
on behalf of themselves, FLSA Collective Plaintiffs Case No: 18-cv-3202
and the Class,
Plaintiffs, {RREPOSEDL
RULE 68 JUDGMENT

Vv.

LA ABUNDANCIA BAKERY & RESTAURANT INC.,,
63-12 LA ABUNDANCIA INC.,

75-02 LA ABUNDANCIA BAKERY AND
RESTAURANT CORP., 81-16 LA ABUNDANCIA INC.,
M. ARROYAVE FOOD CORP., 37-01 LA ABUNDANCIA
INC., V. ROJAS FOOD CORP., 94-19 LA ABUNDANCIA
INC., 153-40 LA ABUNDANCIA INC., 88-26 LA
ABUNDANCIA INC., MONICA FERREROSA, and
RUBEN ROJAS,

Defendants.

 

WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants LA
ABUNDANCIA BAKERY & RESTAURANT INC., 63-12 LA ABUNDANCIA INC., 75-02 LA
ABUNDANCIA BAKERY AND RESTAURANT CORP., 81-16 LA ABUNDANCIA INC., M.
ARROYAVE FOOD CORP., 37-01 LA ABUNDANCIA INC., V. ROJAS FOOD CORP., 94-19
LA ABUNDANCIA INC., 153-40 LA ABUNDANCIA INC., 88-26 LA ABUNDANCIA INC.,
MONICA FERREROSA and RUBEN ROJAS (“Defendants”) having offered to allow Plaintiffs
ANGEL MOGOLLAN, ALBA MARIA MEJIA, HECTOR DE LA ROSA and NIDIA
PERDOMO (“Plaintiffs”) to take a judgment against them, in the sum of Four Hundred Twenty-
Five Thousand Dollars ($425,000.00), in accordance with the terms and conditions of Defendants’

Rule 68 Offer of Judgment dated August 5, 2021 and filed as Exhibit A to Docket Number 318;
Case 1:18-cv-03202-GBD-SDA Document 321 Filed 08/11/21 Page 2 of 2

WHEREAS, on August 10, 2021, Plaintiffs’ attorney having confirmed Plaintiffs’
acceptance of Defendants’ Offer of Judgment (Dkt. No. 318);

It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of
Plaintiffs ANGEL MOGOLLAN, ALBA MARIA MEJIA, HECTOR DE LA ROSA and NIDIA
PERDOMO, in the sum of Four Hundred Twenty-Five Thousand Dollars ($425,000.00), in
accordance with the terms and conditions of Defendants’ Rule 68 Offer of Judgment dated August

5, 2021 and filed as Exhibit A to Docket Number 318.

SO ORDERED:

Dated: AUG 1 1 2021" 2021 Fisuay & D mrs&6

New York, New York CY USP. J.

 

 

 

 
